[img_001.jpg]

November 23, 2018

 

Louisa Ingargiola
4826 Blue Jay Circle

Palm Harbor, FL 34689

Dear Ms. Ingargiola:

On behalf of AgEagle Aerial Systems Inc., a Nevada corporation (the “Company”),
I am pleased to invite you to join the Company’s Board of Directors (the
“Board”). If you accept, you will serve as a Director from the date that you
sign this letter of appointment (the “Effective Date”) until the date upon which
your successor is elected, or your earlier removal or resignation.

You shall have all responsibilities of a Director imposed by Nevada or
applicable law, and the Articles of Incorporation and Bylaws of the Company, as
may be amended from time to time. These responsibilities shall include, but
shall not be limited to, the following:

·Telephonic meetings with the CEO, the Board and similar parties, and occasional
in- person scheduled meetings of the Board;

·Participation in the development and refinement of the Company’s strategic
plan, business plan and long-term vision;

·Assisting the Company in achieving stated milestones; and

·Representing the stockholders and the interests of the Company as a fiduciary.



You are hereby also being requested to serve in the following capacities on the
committees of the Board: Chair of the Audit Committee and as a member on each of
the Compensation Committee and the Nominating and Corporate Governance
Committee.

In consideration for your services and upon approval by our Board of Directors,
you will receive the following compensation. The terms and conditions of the
stock option grants will be pursuant to the terms of a stock option agreement.

·An initial grant of 41,250 stock options at an exercise price of $.77 per share
(the “Initial Grant”). The Initial Grant is exercisable for a period of five
years and vests in equal quarterly installments over a one year period from the
date of grant.

·A quarterly grant of 16,500 with an exercise price at the current market price
of the Company’s common stock at the time of issuance (the “Quarterly Options”).
The Quarterly Options are exercisable for a period of five years from the date
of grant and vest in equal quarterly installments over a period of two years
from the date of grant.

 

 

 

You will receive indemnification as a Director of the Company to the maximum
extent extended to Directors of the Company generally, as set forth in the
Company’s Articles of Incorporation, Bylaws, and the Directors and Officers
insurance coverage the Company maintains.

By accepting this offer, you are representing to us that (i) you do not know of
any conflict that would restrict your service on the Board, (ii) there is
nothing in your background that would disqualify you from serving on the Board,
and (iii) you will not provide the Company with any documents, records, or other
confidential information belonging to other parties. Since we are a public
company, if asked, you will complete a Director’s Questionnaire and agree to a
background check.

I hope that this offer is satisfactory to you and I look forward to your joining
the Company’s Board of Directors. Please indicate your acceptance of this offer
by signing below and returning one copy of this offer to me as soon as possible.
By signing below you acknowledge that you have read this agreement and fully
understand the nature and effect of it and the terms contained herein and that
the said terms are fair and reasonable and correctly set out your understanding
and intention.

Luisa, I very much look forward to having you on the Board of AgEagle, and
working with you to achieve great things for this company.



  Very truly yours,         /s/ Bret Chilcott   Bret Chilcott   President and
Chairman of the Board

 I accept the position on the Board of Directors of AgEagle Aerial Systems Inc.,
under the terms and conditions set forth herein.



/s/ Louisa Ingargiola Date: 11-27-18

Louisa Ingargiola

     



 

 

